Citation Nr: 0928448	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral eye 
disability, to include as due to exposure to mustard gas.  

2.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
mustard gas.  

3.	Entitlement to service connection for a chronic 
gastrointestinal disorder, including acid reflux disease, 
hiatal hernia, or irritable bowel syndrome (IBS).  

4.	Entitlement to service connection for bilateral hearing 
loss.  

5.	Entitlement to an initial evaluation for an anxiety 
disorder in excess of 30 percent.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
February 1946; he is considered to have engaged in combat.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision that denied 
entitlement to service connection for a bilateral eye 
disability, COPD and a chronic gastrointestinal disability; a 
June 2007 rating decision that denied entitlement to service 
connection for bilateral hearing loss; and a July 2008 rating 
decision that granted service connection for an anxiety 
disorder, claimed as post traumatic stress disorder (PTSD) 
and awarded a 30 percent evaluation. The Veteran filed a 
notice of disagreement (NOD) in April 2007, in September 2007 
and in December 2008.  The RO issued a statement of the case 
(SOC) in April 2008, in July 2008, and in June 2009. The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2008. in September 
2008, and in June 2009.

In July 2009, the Chairman of the Board granted his own 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2008).




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence of record that the veteran 
had full body exposure to mustard gas or Lewisite while on 
active service.

3.  No chronic eye disability was shown in service, and there 
is no medical evidence of any acquired eye disorder until 
many years after the Veteran's separation from service.

4.  COPD was not shown in service, and there is no medical 
evidence of COPD until many years after the Veteran's 
separation from service.

5.  A chronic gastrointestinal disorder was shown in service, 
and there is no medical evidence of any gastrointestinal 
disorder until many years after the Veteran's separation from 
service.

6.  The only medical opinion evidence on the question of 
whether there exists a medical nexus (or, relationship) 
between current bilateral hearing loss and service weighs 
against the claim.

7.  Since the effective date of the grant of service 
connection for an anxiety disorder, the disability has been 
manifested, primarily, by occasional sleep disturbances, 
including nightmares; occasional anxiety and startle 
response.  These symptoms are indicative of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.





CONCLUSIONS OF LAW

1.	An acquired eye disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been incurred or aggravated in service as a residual of 
exposure to mustard gas during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1137, 5103, 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2008).  

2.	COPD was not incurred in, or aggravated by, active 
service, and may not be presumed to have been incurred or 
aggravated in service as a residual of exposure to mustard 
gas during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1137, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.316 (2008).  

3.	The criteria for service connection for a chronic 
gastrointestinal disability are not met.  38 U.S.C.A. §§ 
1101, 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

4.	The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.	The criteria for an initial rating in excess of 30 percent 
for service-connected anxiety disorder have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

In this appeal, in November 2006 the Veteran was provided a 
letter that provided notice to the Veteran regarding what 
information and evidence was needed to satisfy the elements 
of the underlying claims for service connection, including as 
due t exposure to mustard gas, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining 
to VA's  assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

As regards the claim for a higher initial rating, the Board 
notes that, after the grant of service connection and the 
Veteran's disagreement with the assigned ratings, the 
November 2006 letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for a higher disability rating, as well 
as provided general information as to VA's assignment of 
disability ratings and effective dates, along with notice as 
to the type of evidence that impacts these determinations.   
Moreover, the June 2009 SOC set forth the criteria for higher 
ratings for the Veteran's anxiety disability (which suffices, 
in part, for Dingess/Hartman).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent 
objective evidence associated with the claims file consists 
of the Veteran's service treatment records (STRs), the report 
of May 2007 examinations performed by VA, and private medical 
records from a medical care provider dated from April 1996 to 
October 2007.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran.

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A May 
2007 nexus opinion on the Veteran's hearing and an evaluation 
of his psychiatric disorder are of record.

Although no nexus opinion has been obtained on the other 
service connection issues on appeal, none is needed.  Such 
development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence on file of an acquired eye 
disorder, COPD, or GERD that emanates from service.  There is 
no acquired eye disorder, COPD, or GERD reported at service 
discharge and no post-service evidence of any of these 
disabilities until many years after discharge.  Consequently, 
the veteran has not presented evidence indicating a nexus 
between a current condition and service.  Thus, there exists 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield,  20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Service Connection 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a); see also 
Pearlman, 11 Vet. App. at 446.  However, service connection 
will not be established if the claimed condition is due to 
the veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316(b).

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that the claims for service connection must be denied.

Service treatment records reflect no complaint, finding, or 
diagnosis pertinent to the Veteran's eyes, lungs, 
gastrointestinal system or ears.  On entrance examination in 
October 1943, the Veteran's uncorrected distant vision was 
8/20 in the right eye and 12/20 in the left eye.  On 
examination for separation from active duty in February 1946, 
the Veteran's uncorrected distant vision was 11/20 in the 
right eye and 14/20 in the left eye.  Binocular visual acuity 
was 15/20 and his eyes had normal reaction to light and 
accommodation.  Tests of hearing by watch, coin click, 
whispered voice, and spoken voice were normal.  The Veteran's 
respiratory system was normal and no gastrointestinal 
abnormality was noted.  It was noted that the Veteran had a 
relaxed inguinal ring, which had existed prior to service 
entrance and was not disabling.

Medical records of treatment subsequent to service include 
private records dated from 1996 and VA records dated from 
1999.  These records show that the Veteran was diagnosed as 
having chronic open-angle glaucoma (COAG) 1996 and that in 
January 1999 pertinent impressions included history of 
glaucoma and gastroesophageal reflux disease (GERD).  An eye 
examination dated in September 1999 includes assessments of 
COAG; status post multiple glaucoma symptoms; status post 
retinal tear, with operculum and laser repair; and refractive 
error.  COPD was also noted among the past medical history 
reported in September 1999.  In January 2007, the Veteran's 
GERD and COPD were assessed as stable.  There are no medical 
opinions that relate the Veteran's GERD, COPD, or any eye 
disability to service.  

In May 2007, the Veteran was afforded an audiometric 
evaluation to ascertain the nature and extent of his hearing 
loss.  The fact that he had been exposed to acoustic trauma 
from naval gunfire was conceded and was to be taken into 
consideration by the examiner, who was requested to render an 
opinion regarding whether the Veteran's hearing loss, and 
tinnitus, were attributable to military service.  After 
examination of the Veteran and review of his medical records, 
the opinion was that the Veteran's hearing loss was related 
to civilian occupational exposure, he was a long distance 
truck driver for 35 years, with a presbycusis component to an 
unknown degree.  The hearing loss was not caused by, or the 
result of, noise exposure encountered during military 
service.  

While the Veteran contends that his bilateral eye 
disabilities, COPD, a gastrointestinal disability and 
bilateral hearing loss are related to service, the claim must 
be denied on the basis of medical nexus.  As reflected above, 
none of these disabilities were shown in service, and there 
is no medical evidence of the disorders until many years 
after his separation from active duty.  

The only medical opinion evidence on the question of whether 
there exists a medical nexus between current disabilities and 
service relates to the Veteran's hearing loss and this 
opinion weighs against the claims.  In particular, the Board 
accepts as probative the opinion of the May 2009 VA examiner, 
based as it was upon examination of the Veteran and 
consideration of the Veteran's own medical history and 
medical literature, and supported by stated rationale.  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary, existing medical 
opinion evidence that, in fact, supports the claims for 
service connection.  Although it has been contended that the 
relaxed inguinal ring noted at service discharge is related 
to his current gastrointestinal disorder, GERD, there is no 
medical evidence on file to support this contention.  
Moreover, the inguinal ring was considered to have existed 
prior to service entrance and was not disabling.

Although the Veteran is considered a combat Veteran, he has 
not contended that any of the disabilities at issue are due 
to combat, and there is no medical evidence linking any of 
the disabilities to combat.  Consequently, the combat 
presumption in 38 U.S.C.A. § 1154(b) is not applicable.  

With respect to the contention that he has an eye disability 
and COPD due to exposure to mustard gas in service, the Board 
notes that there has been no confirmation that the Veteran 
was exposed to mustard gas in service.  In fact, there is 
written evidence on file that the Department of Defense's 
database does not include the Veteran as a participant in the 
Chemical Warfare Tests performed at the Naval Research 
Laboratory during World War II.  Therefore, the service 
connection presumptions involving mustard gas under 38 C.F.R. 
§ 3.316(b), to include that involving COPD, is also not 
applicable in this case.  The Board notes that 38 U.S.C.A. § 
1154(b) does not enable the Veteran's statements of mustard 
gas exposure to be sufficient to prove that he was exposed to 
mustard gas, as has been contended on behalf of the Veteran, 
because the Veteran was not exposed to mustard gas as part of 
combat.

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, the claims on appeal turn on the question of 
whether there exists a medical relationship between current 
disability and service; the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his  representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


B.  Higher Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving a Veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the Veteran's initial 30 
percent rating for an anxiety disorder, claimed as PTSD under 
DC 9400.  The actual criteria for evaluating psychiatric 
impairment other than eating disorders is set forth in a 
General Rating Formula. See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functional (GAF) score. 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the rating issue; rather, 
the GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a) 
(2007).

The report of a May 2007 VA psychiatric examination shows 
that the Veteran had symptoms of his anxiety disorder since 
the early 1960's and that they had remained pretty much the 
same.  He said that sometimes he got things on his mind and 
"could not get it off."  His sleep was fair, but was 
sometimes interrupted.  He had nightmares once or twice per 
month along with intrusive thoughts.  He was sometimes 
anxious and easily startled.  He had no problems with crowds 
or hypervigilance and was able to watch combat movies on TV.  
He had had no suicide attempts or panic attacks.  He had no 
problems with drugs or alcohol, had not received psychiatric 
treatment, and was not taking any psychotropic medication.  

The examination report indicated that the Veteran had worked 
driving a truck and cooking until about 1988 when he stopped 
working because of deterioration of his eyesight.  He did not 
miss work because of psychiatric symptoms.  Regarding his 
social activities and activities of daily living, it was 
noted that he lived by himself, did his own cooking and 
cleaning.  He had some friends, did his yard work and chores 
most of the day and did attend church.  He was married once 
and was widowed four years earlier.  He had one child to whom 
he was close.  

On mental status examination, it was noted that the Veteran 
was alert, cooperative and pleasant.  He was casually, but 
appropriately dressed.  He answered questions and volunteered 
information.  There were no loosened associations or flights 
of ideas.  There were no bizarre motor movements or tics and 
his mood was calm.  His affect was appropriate.  He stated 
that he had some nightmares and some intrusive thoughts.  
There were no homicidal or suicidal ideations or intent.  
There was no impairment of thought processes or 
communication.  No delusions, hallucinations, ideas of 
reference, or suspiciousness.  He was oriented times three.  
His memory, insight and judgment were adequate.  It was 
further noted that he avoided some things that remind him of 
combat, but did not appear to be detached or estranged from 
others.  He was not emotionally numbed, but was occasionally 
anxious and easily started.  The diagnosis was Anxiety 
disorder, NOS.  His current GAF was listed as 57.  In an 
addendum dated in June 2008, the examiner stated that in his 
opinion, the Veteran's anxiety disorder NOS was secondary to 
his military experiences.  

In this case, the competent medical evidence reflects that 
the Veteran's anxiety disorder is characterized, primarily, 
by occasional sleep disturbances, including nightmares; 
anxiety; and startle response.  The Board finds that these 
symptoms more nearly approximate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), the 
level of impairment contemplated in the currently assigned 30 
percent disability rating.

At no point has the Veteran's symptomatology met the criteria 
for a rating in excess of 30 percent.  As noted above, the 
assignment of the next higher 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity.  However, the Veteran has not 
been found to have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or other 
symptoms that are characteristic of a 50 percent rating.

The Board also points out that the GAF score assigned since 
the effective date of the grant of service connection does 
not provide a basis for assignment of any higher disability 
rating for the Veteran's anxiety disorder.  The score 
assigned by the VA examiner was 57.  GAF scores ranging 
between 51 and 60 are indicative of moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  The Board finds that that this GAF score is 
consistent with the above reported symptomatology and, thus, 
is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating assigned.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's anxiety disorder symptomatology has 
resulted in a disability picture that more nearly 
approximates the level of occupational and social impairment 
contemplated for a 30 percent rating under the applicable 
rating criteria than any more severe level of occupational 
and social impairment.  As the criteria for the next higher, 
50 percent, rating for an anxiety disorder have not been met, 
it logically follows that criteria for an even higher rating 
(70 percent) likewise have not been met.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to applicable regulation, an extraschedular rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  In fact, the Veteran said on evaluation in 
May 2007 that he stopped working in 1988 because of visual 
problems.  Moreover, his GAF score of 57 is indicative of 
only moderate impairment.  Accordingly, the RO's decision not 
to submit this issue for extraschedular consideration was 
correct.  

For the foregoing reasons, the Board finds that the initial 
30 percent rating assigned for an anxiety disorder represents 
the maximum rating assignable since the effective date of the 
grant of service connection for the Veteran's service- 
connected psychiatric disability.  As such, there is no basis 
for staged rating, pursuant to Fenderson, and the claim for a 
higher initial rating must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a chronic bilateral eye disability is 
denied.  

Service connection for chronic obstructive pulmonary disease 
(COPD) is denied.  

Service connection for a chronic gastrointestinal disorder, 
including acid reflux disease, hiatal hernia, or irritable 
bowel syndrome (IBS), is denied.  

Service connection for bilateral hearing loss is denied.  

An initial evaluation for an anxiety disorder in excess of 30 
percent is denied.  



____________________________________________
JAMES W. LOEB
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


